  Case
  Case20-03404
       20-03404 Document
                Document13-20
                         1-20 Filed
                              Filedin
                                    inTXSB
                                      TXSBon
                                           on08/28/20
                                             08/31/20 Page
                                                      Page11of
                                                            of55




                 Exhibit 20
  August 3, 2020 email from William
 Williford to Curtis Flood and Gregory
Suellentrop re W&T issues with process
      Case
      Case20-03404
           20-03404 Document
                    Document13-20
                             1-20 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page22of
                                                                of55


From:         William Williford
To:           Flood, Curtis; Suellentrop, Gregory
Cc:           Martz, Eric; Tracy W. Krohn
Subject:      RE: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf Assets
Date:         Monday, August 3, 2020 12:41:34 PM



Curtis and Gregory,

I would like to address the key issues W&T has with this process. Please see our
thoughts with respect to a path forward:

    1) PSA – You stated that you would give us a revised draft of the PSA Friday
       evening, then you stated that you were hoping to deliver it to us on
       Saturday. We heard nothing from you yesterday. Monday morning has now
       come and gone and we have yet to receive a PSA for you. When you wrote
       to us you said “time was of the essence.” We took that statement seriously.
       We turned drafts to you and responded to your questions within 2 days. We
       have answered your request to provide proof that we have financing
       available and you requested the ability to speak with our lead bank, which
       we also provided. We have given you the opportunity to speak to our
       sureties and they have assured you we can get bonding for the transaction.
        You have thus far even failed to provide exhibits and schedules to the PSA
       which requested from you last week. We are entitled to timely response on
       our bid and our position as stalking horse. Perhaps some of this angst could
       be resolved by representations from the company included in the PSA once
       it has been turned back to us. We await the PSA and do not understand the
       lack of answers to our simple requests for consideration to communicate
       with stakeholders regarding the finances and obligations of Arena. Please
       let us know where we stand in this process and please provide a revised
       draft of the PSA by 5 pm CT today.

    2) 2019 Audited Financials - We have requested several times to see the 2019
       financials of the company, which have still not been provided, and given
       your position on the NDA, we would even be prevented from trying to get
       them from the banks. It isn’t reasonable for banks not to have the audited
       2019 financials as it would surely be a reason for default. The 2018 audited
       financials represented that July 24, 2020 was the date by which the RBL for
       Arena et al would expire. Apparently, that would also be represented in the
       2019 financials. Oddly enough, the data room included a few pages (pages
       22-25) that appear to excerpt from the 2019 financials (as the pages are
       titled “Notes to Financial Statements” and include full year 2019 data) but


                                                                               001
       Case
       Case20-03404
            20-03404 Document
                     Document13-20
                              1-20 Filed
                                   Filedin
                                         inTXSB
                                           TXSBon
                                                on08/28/20
                                                  08/31/20 Page
                                                           Page33of
                                                                 of55


         the rest of the 2019 audited financials were not included. We were also
         informed that the 2019 audited financials would be available after the bids
         were evaluated. Although we find it highly unusual for any company with a
         requirement to provide audited financials to its RBL lenders not to provide
         same while it is being offered for sale in lieu of bankruptcy. In short, it
         seems incredulous that a couple of simple requests for access to
         information on our part is being denied when previously the complaint was
         that WTI has not done any due diligence. Yet we have provided answers to
         all of your requests for access to personnel and data. We ask that
         Arena/Evercore allow us to finish the diligence we have undertaken already
         unfettered. We believe this can all be done in a relatively short time.

    3) NDA – We would like to speak directly to the independent board members
       regarding our concerns on the NDA. The compromise position that you
       suggested yesterday doesn’t work for a lot of reasons. One, we don’t think
       that Wells can agree not to share information that they have regrading a
       potential bid with the other lenders. That’s probably a violation of the RBL
       and runs foul of their duties as admin agent. Two, we are not concerned
       with speaking to just Wells - we want to find out what each member of the
       banking group thinks of our proposal. Our ideas are not confined to the
       four corners of our PSA mark-up. We need to be able to discuss and
       develop options with the Company’s creditors and other stakeholders. We
       think it is important for Evercore and Arena to allow W&T to confirm any
       issues that may be of concern to Arena’s RBL banks, contractors, vendors,
       surety providers now or in the future such that we can more rapidly agree
       to the PSA.   Let us know when we can talk to the independent board
       members about this. We would prefer a call today, if possible

Regards,

William

William Williford
Executive Vice President and General Manager of Gulf of Mexico

+1 713 624 7269 (direct)
+1 832 206 6889 (mobile)
+1 713 624 7243 (fax)
wwilliford@wtoffshore.com
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908



                                                                                002
      Case
      Case20-03404
           20-03404 Document
                    Document13-20
                             1-20 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page44of
                                                                of55


+1 (713) 626-8525 (main)
www.wtoffshore.com



A U.S. Company helping to safely supply energy for its Country
From: Flood, Curtis <Curtis.Flood@Evercore.com>
Sent: Saturday, August 1, 2020 12:56 PM
To: William Williford <wwilliford@wtoffshore.com>
Cc: Martz, Eric <Eric.Martz@Evercore.com>; Suellentrop, Gregory
<Gregory.Suellentrop@Evercore.com>
Subject: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf Assets

William,

Hoping for today, a lot of lifting to get the PSA that you submitted to match the changes that
we emailed you on.

Curtis



________________________
Curtis Flood
EVERCORE
2 Houston Center, Suite 1800
909 Fannin St., Houston, TX 77010
O: 713.427.5706
C: 917.455.2898
Curtis.Flood@Evercore.com




-------- Original message --------
From: William Williford <wwilliford@wtoffshore.com>
Date: 8/1/20 12:48 PM (GMT-05:00)
To: "Flood, Curtis" <Curtis.Flood@Evercore.com>
Subject: [EXTERNAL] Arena Offer - GOM Shelf Assets

   CAUTION: This email originated from outside of Evercore. Do not click links or open
   attachments unless you recognize the sender and are expecting the attachment or link.

Good Morning Curtis,

Any update on timing of receiving your redlining of our PSA? We standby ready to review
and provide timely responses.

Thanks,

William



                                                                                           003
        Case
        Case20-03404
             20-03404 Document
                      Document13-20
                               1-20 Filed
                                    Filedin
                                          inTXSB
                                            TXSBon
                                                 on08/28/20
                                                   08/31/20 Page
                                                            Page55of
                                                                  of55


Sent from my iPhone


The information contained in this email message is intended only for use of the individual or entity named above. If the reader of this
message is not the intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in
error, please immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of any and all recipients, is subject to
Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you




                                                                                                                                      004
